DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 22, the claim recites “wherein the window is a component of an organic light emitting diode display” in lines 1-2. There is no support in the specification as originally filed for this limitation in the claims. The phrase “a component applied to” in place of “the window is a component of”; this language has support in the instant specification on page 23, line 20-page 24, line 5. Alternatively, Applicant may amend claim 22 to read “the window is attached on” in place of “the window is a component of”; this language has support in the instant specification on page 24, lines 6-8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-10, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 6,503,627 B1, “Niimi”) in view of Ohno et al. (WO 2015/005210 A1, “Ohno”) and Bae et al. (US 2015/0159044 A1, “Bae”) and the evidence provided by PubChem (2-Ethylhexyl glycidyl ether) and Gelest (Lithium tetrakis(pentafluorophenyl)borate diethyl ether complex). It is noted that the disclosure of Ohno is based off a machine translation of the reference included with the Office action mailed 25 August 2021.
With respect to claims 1-2 and 17-18, Niimi discloses an antistatic hard coat film 5 for displays comprising a transparent substrate film 1, a transparent conductive layer 2, and a hard coat 3 (Abstract and Fig. 1). The hard coat 3 is an anisotropic conductive hard coat (Col. 3, lines 1-4) and corresponds to the protective layer presently claimed since it provides excellent scratch resistance (Col. 4, lines 55-60). As can be seen in Fig. 1, the conductive layer 2 is on the substrate 1, and the protective layer 3 is on the conductive layer 2. Niimi discloses the conductive layer 2 is formed on the transparent film substrate 1 (Col. 3, lines 22-29) and the hard coat layer made from a reaction-curing resin, i.e. is cured to form a protective layer, and is coated on the conductive layer (Col. 4, lines 55-62).

    PNG
    media_image1.png
    219
    409
    media_image1.png
    Greyscale

Niimi does not disclose wherein the protective layer comprises a cured product of a cation polymerizable compound and a cation initiator, wherein the cation polymerizable compound comprises an organosiloxane including at least one of an epoxy group or a vinyl group at a terminal end, and wherein the cation initiator comprises a cation and a resonance-stabilized counteranion.
Niimi does not disclose wherein the protective layer comprises a cured product of a cation polymerizable compound and a cation initiator, wherein the cation polymerizable compound comprises an organosiloxane including at least one of an epoxy group or a vinyl group at a terminal end, and wherein the cation initiator comprises a cation and a resonance-stabilized counteranion.
Ohno teaches a cationically polymerizable composition and a cured product obtained by curing the composition ([0001]); the composition has high water resistance after curing ([0005]). Ohno additionally teaches the cationically polymerizable composition is used in optical materials, optical elements, protective films, and display devices ([0059]). Ohno teaches the composition includes a cationically polymerizable compound and a cationic polymerization initiator ([0006]). The cationic polymerization initiator has the structure the structure [A]r+[B]r- where A is a cation species and B is an anion species ([0029]). The anion [B]r- is a halide complex having the general structure [LXb]r- ([0032]), where L is a metal that is the central atom of the halide complex and is B, P, or Sb, and X is the halide ([0033]). Ohno further teaches the anion includes tetrakis(pentafluorophenyl)borate ([0034]); as evidenced by Gelest, the structure tetrakis(pentafluorophenyl)borate has the structure shown below. As can be seen from the structure, B is attached to four C6 aryl groups substituted with at least one halogen, 

    PNG
    media_image2.png
    362
    424
    media_image2.png
    Greyscale

Niimi and Ohno are analogous inventions in the field of protective films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Niimi to be made from the cured cationically polymerizable compound taught by Ohno in order to provide a protective layer with high water resistance (Ohno, [0005] and [0059]).
Niimi in view of Ohno does not disclose wherein the cation polymerizable compound comprises an organosiloxane including at least one of an epoxy group or a vinyl group at a terminal end.
Bae teaches a hard coating made from a cured material containing a siloxane resin component including an epoxy group; the hard coating is made by cationic polymerization and provides superior flexibility and high surface hardness (Abstract). The hard coating is made from a Component A which is a siloxane resin including an epoxy group, and a Component C which is a cationic polymerization initiator ([0009]). The hard coating is used with display devices ([0012]). The Component A has the structure R1SiO3/2 ([0044]) where R1 is an alicyclic epoxy group or an alkyl group having 
Niimi in view of Ohno and Bae are analogous inventions in the field of hard coatings for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hard coating of Niimi in view of Ohno to contain the siloxane resin component having a terminal vinyl group and/or epoxy group taught by Bae in order to provide a hard coating having enhanced superior flexibility and surface hardness (Bae, Abstract).
With respect to claims 3 and 19, Ohno teaches the cation is made from onium ([0030]) and teaches sulfonium cations having phenyl groups, i.e. resonance-stabilizing moieties, including those shown below ([0040]). Thus, the cation of the cation initiator comprises a resonance-stabilizing moiety that is different than the resonance-stabilizing moiety of the counteranion.

    PNG
    media_image3.png
    232
    530
    media_image3.png
    Greyscale

With respect to claims 5-6 and 20-21, Ohno teaches the cation polymerizable compound comprises epoxy compounds ([0011]), such as 2-ethylhexyl glycidyl ether 

    PNG
    media_image4.png
    272
    234
    media_image4.png
    Greyscale

With respect to claims 7-8, Niimi discloses the conductive layer is made from metal or metal oxide (Col. 3, lines 39-41). Niimi additionally discloses the conductive layer has a surface resistivity, i.e. sheet resistance, of not more than 1012 Ω/sq, preferably not more than 108 Ω/sq (Col. 4, lines 49-52), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the sheet resistance, including over values presently claimed, in order to provide good antistatic effect (Col. 4, lines 49-54).
With respect to claim 9, Niimi discloses the thickness of the conductive layer is 0.5-5 µm (Col. 4, lines 39-40) while the thickness of the hard coat layer, i.e. protective 
With respect to claim 10, Niimi discloses the substrate is made from stretched or unstretched thermoplastic resin such as polyester, polyamide, polyimide, polypropylene, polymethylpentene, polyvinyl chloride, polyvinyl acetal, methyl polymethacrylate, polycarbonate, or polyurethane (Col. 3, lines 15-20), i.e. the substrate is a polymer substrate.
With respect to claims 14-16, Niimi discloses the article is a transparent film used in displays, i.e. windows, for word processors, computers, and televisions (Col. 1, lines 7-17); the word processors, computers, and televisions correspond to the electronic device presently claimed.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 6,503,627 B1, “Niimi”) in view of Ohno et al. (WO 2015/005210 A1, “Ohno”) and Bae et al. (US 2015/0159044 A1, “Bae”) and the evidence provided by PubChem (2-Ethylhexyl glycidyl ether) and Gelest (Lithium tetrakis(pentafluorophenyl)borate diethyl ether complex) as applied to claim 1 above, and further in view of Youki et al. (US 2013/0271832 A1, “Youki”). It is noted that the disclosure of Ohno is based off a machine translation of the reference included with the Office action mailed 25 August 2021.
With respect to claims 11-13, Niimi in view of Ohno and Bae does not disclose wherein the sheet resistance of the stacked structure is less than 1011 Ω/sq, wherein the 
Youki teaches an antistatic hard coat film having a surface resistivity, i.e. sheet resistance, of 1×1011 Ω/sq or less in order to effectively prevent the adhesion of dust ([0104]). Youki further teaches the hard coat film has a total light transmittance of 90% or more in order to provide good visibility ([0105]) and has a haze of less than 1% ([0106]).
Niimi in view of Ohno and Bae and Youki are analogous inventions in the field of antistatic hard coat films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Niimi in view of Ohno and Bae to have a sheet resistance of 1×1011 Ω/sq or less, have a total light transmittance of 90% or more, and have a haze of 1% or less as taught by Youki in order to effectively prevent the adhesion of dust and ensure good visibility (Youki, [0104-0105]). While there is no explicit disclosure of the transmittance being measured at 550 nm, it would have been obvious to one of ordinary skill in the art to set the transmittance at any wavelength in the visible spectrum, including 550 nm, to be 90% or more in order to ensure good visibility when the article is used in an image display device (Youki, [0105]). Further, given that Niimi discloses the surface resistivity, i.e. sheet resistance, of the conductive layer is not more than 1012 Ω/sq (Niimi, Col. 4, lines 49-52), then when the sheet resistance of the conductive layer is 1010 Ω/sq and the sheet resistance of the 11 Ω/sq in order to prevent the adhesion of dust, the sheet resistance of the article is 10 times the sheet resistance of the conductive layer.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 6,503,627 B1, “Niimi”) in view of Ohno et al. (WO 2015/005210 A1, “Ohno”) and Bae et al. (US 2015/0159044 A1, “Bae”) and the evidence provided by PubChem (2-Ethylhexyl glycidyl ether) and Gelest (Lithium tetrakis(pentafluorophenyl)borate diethyl ether complex) as applied to claim 15 above, and further view of Greener et al. (US 2006/0068128 A1, “Greener”). It is noted that the disclosure of Ohno is based off a machine translation of the reference included with the Office action mailed 25 August 2021.
With respect to claim 22, Niimi discloses the transparent resin plates are used in window glasses or displays of electronic equipment (Col. 1, lines 20-21) and discloses using the antistatic hardcoat film on a transparent resin plate to prevent electrostatic deposition of foreign materials on the surface while maintaining high hardness (Col. 1, lines 49-59). However, Niimi in view of Ohno and Bae does not disclose that the antistatic hardcoat transparent resin plate is used in an organic light emitting diode display.
Greener teaches transparent resin films are used in a variety of optical applications, such as protective cover sheets and replacing glass in flexible display screens, which include organic light emitting diode displays ([0002]).
Niimi in view of Ohno and Bae and Greener are analogous inventions in the field of protective cover sheets for displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antistatic hardcoat transparent resin plate of Niimi in view of Ohno and Bae in the window glass or display of an organic light emitting diode display in order to prevent electrostatic deposition of foreign materials on the surface of the organic light emitting diode display while maintaining high hardness (Niimi, Col. 1, lines 49-59). Thus, the plate would be a component of the display.

Response to Arguments
Due to the amendments to claims 7-8, 20, and 22, the claim objections of claims 7-8, 20, and 22 are withdrawn.
Due to the amendment to claims 8 and 22, the 35 U.S.C. 112(b) rejections of claims 8 and 22 are withdrawn. However, claim 22 is now rejected under 35 U.S.C. 112(a) as set forth above.
Due to the cancellation of claim 4, the 35 U.S.C. 103 rejection of claim 4 is withdrawn.

Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections,
In response to Applicant’s argument, the examiner acknowledges that Niimi in view of Ohno does not disclose the claimed organosiloxane. However, the references were not used to meet this limitation. Upon updating the searches, a new reference, namely Bae, was found.
Bae teaches a hard coating made from a cured material containing a siloxane resin component including an epoxy group; the hard coating is made by cationic polymerization and provides superior flexibility and high surface hardness (Abstract). The hard coating is made from a Component A which is a siloxane resin including an epoxy group, and a Component C which is a cationic polymerization initiator ([0009]). The hard coating is used with display devices ([0012]). The Component A has the structure R1SiO3/2 ([0044]) where R1 is an alicyclic epoxy group or an alkyl group having substituents, which include vinyl groups and/or epoxy groups ([0035-0036], [0044]). The Component A corresponds to the presently claimed organosiloxane including at least one of an epoxy group or a vinyl group at a terminal end. The composition can further include a Component B which includes an alicyclic epoxy group or a glycidyl group ([0032]), such as a variety of glycidyl ethers ([0051]).
Niimi in view of Ohno and Bae are analogous inventions in the field of hard coatings containing epoxy groups and made by cationic polymerization for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hard coating of Niimi in view of Ohno to contain the siloxane resin component having a terminal vinyl group and/or epoxy group .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787